Exhibit 10.5

 

Capstar Special Purpose Acquisition Corp.

 405 West 14th Street

 Austin, TX 78701

 

July 1, 2020

 

Capstar Partners, LLC

405 West 14th Street

Austin, TX 78701

 

Re:Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Capstar Special Purpose Acquisition Corp.
(the “Company”) and Capstar Partners, LLC (“Capstar Partners”), dated as of the
date hereof, will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the Registration Statement on Form S-1 filed with the
U.S. Securities and Exchange Commission (the “Registration Statement”) for the
Company’s initial public offering and continuing until the earlier of the
consummation by the Company of an initial business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”):

 

i.Capstar Partners shall make available, or cause to be made available, to the
Company, at 405 West 14th Street, Austin, TX 78701 (or any successor location of
Capstar Partners), certain office space, utilities and secretarial and
administrative support as may be reasonably required by the Company. In exchange
therefor, the Company shall pay Capstar Partners the sum of $10,000 per month on
the Effective Date and continuing monthly thereafter until the Termination Date;
and

 

ii.Capstar Partners hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this letter agreement (each, a “Claim”) in or to, and any and all right to
seek payment of any amounts due to it out of, the trust account established for
the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future, which Claim would reduce, encumber or otherwise
adversely affect the Trust Account or any monies or other assets in the Trust
Account, and further agrees not to seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 



 

 

 

  Very truly yours,       Capstar Special Purpose Acquisition Corp.          
By: /s/ R. Steven Hicks   Name: R. Steven Hicks   Title: Chief Executive Officer
and Chief Financial Officer

 

 

AGREED TO AND ACCEPTED BY:       Capstar Partners, LLC           By: /s/ R.
Steven Hicks   Name: R. Steven Hicks   Title: Manager  

 

[Signature Page to Administrative Services Agreement]

 

 

